VIA FACSIMILE AND EDGAR April 11, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549-1004 Attention: Angela Crane, Accounting Branch Chief Re: Linear Technology Corporation Form 10-K for the Fiscal Year Ended July 1, Filed August 24, 2007 File No. 0-14864 Ladies and Gentlemen: On behalf of Linear Technology Corporation (the “Company”), I submit this letter in response to comments from the Staff of the Securities and Exchange Commission received by letter dated March 26, 2008 relating to the Company’s Form 10-K for the fiscal year ended July 1, 2007. In this letter, I have recited the comments from the Staff in italicized, bold type and have followed each comment with the Company’s response. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Company’s Form 10-K. Consolidated Balance Sheets, page 29 1. We note your response to prior comments 1 and 2. In light of the fact that you are unable to estimate the product returns and the price protection rebates you issue under arrangements with your distributors and, therefore, an unknown portion of the amount recorded as “deferred income on shipments to distributors” will never be recognized as revenue, please tell us how you concluded that “deferred income” is an appropriate title for the liability account. We note that Regulation S-X calls for financial statement caption titles that reflect the significance and the character of the items being presented. Please tell us, for example, whether you considered a title for the account such as “customer deposit, net of deferred inventory cost” or other such titles that better depict the nature of the liability. Response: In future filings the Company will enhance its disclosure to clarify that the “deferred income on shipments to distributors”balance could be impacted by distributor product returns and price protection rebates.
